DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Applicant's “Amendment” filed on 11/19/2021 has been considered.  
Rejection to Claims 1-6, 9, 11, 13, 17, 19-20 under 35 USC 101 have not been overcome.  
Rejection to Claims 1-6, 9-14 and 17-20 under 35 USC 112(b) have been overcome.
Claims 1, 3-6, 9, 11, 13, 17, 19-20 are amended.
Claims 7-8, 10, 12, 14-16, 18 are cancelled.
Claims 21-28 are added.
Claims 1-6, 9, 11, 13, 17, 19-28 are currently pending and have been examined.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 9, 11, 13, 17, 19-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). 
Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.  Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 9 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:
receiving, via a computer, a static list of previously determined objects associated with a place of purchase; 
extracting from the static list,  via the computer, constituent components of the previously determined objects, the extracting comprising performing natural language processing techniques on the static list; 
finding, via an automated web search performed via the computer, an alternate for at least one of the constituent components; 
generating, via the computer, a recommendation for a first custom object based on the extracted constituent components, based on a saved profile of a first user, and based on the found alternate, the saved profile comprising a purchase history and preferences of the first user, the first custom object comprising a variation of at least one of the previously determined objects, the variation including the found alternate; 
generating, via the computer, a price for the recommended first custom object, the price being based on the extracted constituent components; and 10 of 33Application No.: 16/358,158 
presenting, to the first user, the recommendation and the price for the first custom object.

Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

The limitations as emphasized above are a process that, under its broadest reasonable interpretation, covers a commercial interaction.  For example, “receiving, extracting, finding, generating, generating and presenting” in the context of this claim encompasses advertising, and marketing or sales activities.

Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
The claim recites additional elements beyond the judicial exception(s), including:
receiving, via a computer, a static list of previously determined objects associated with a place of purchase; 
extracting from the static list,  via the computer, constituent components of the previously determined objects, the extracting comprising performing natural language processing techniques on the static list; 
finding, via an automated web search performed via the computer, an alternate for at least one of the constituent components; 
generating, via the computer, a recommendation for a first custom object based on the extracted constituent components, based on a saved profile of a first user, and based on the found alternate, the saved profile comprising a purchase history and preferences of the first user, the first custom object comprising a variation of at least one of the previously determined objects, the variation including the found alternate; 
generating, via the computer, a price for the recommended first custom object, the price being based on the extracted constituent components; and 10 of 33Application No.: 16/358,158 
presenting, to the first user, the recommendation and the price for the first custom object.


These limitations are not indicative of integration into a practical application because:
The additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than mere instructions to implement or apply the abstract idea on a generic computing hardware (or, merely use a computer as a tool to perform an abstract idea.)  Specifically, the additional element of  one or more processors, computer-readable memories, storage medium and program instructions is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of connecting 
	Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application.
	Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception.  The claims of the present application do not 
In the case of system claim 9, taken individually or as a whole, the additional elements of claim 9 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 utilizes functions the courts have held to be well-understood, routine and conventional activities, (MPEP 2106.05(d)(II))including:
receiving or transmitting data over a network (e.g. receiving a static list, presenting the recommendation and the price) see Symantec, TLI Communications, OIP Techs
Electronically scanning or extracting data from a physical document (e.g., extracting constituent components from a static list), Content Extraction and Transmission
Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.
Therefore, claim 1 does not provide an inventive concept and does not qualify as eligible subject matter. 
Claim 9 is a system reciting similar functions as claim 1, and does not qualify as eligible subject matter for similar reasons.   Claim 9 additionally recites one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, 
Claim 17 is a computer program product comprising computer readable storage media reciting similar functions as claim 1, and does not qualify as eligible subject matter for similar reasons.  
Claims 2-6, 11, 13, 19-28 are dependencies of claims 1, 9 and 17. The dependent claims do not add “significantly more” to the abstract idea. They recite additional functions that describe the abstract idea and only generally link the abstract idea to a particular technological environment.  Additionally new claims 22-25 and 28 recite mathematical relationships, concepts and calculations and are not integrated into a practical application.

Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. The analysis above applies to all statutory categories of invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 


Claims 1-2, 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2020/0272915 A1 to Tata in view of U.S. Patent Application No. 2019/0098361 A1 to Sansom in view of U.S. Patent No. 9,070,175 B2 to Hurst.
	
Regarding Claim 1, Tata discloses a computer-implemented method comprising: 
receiving, via a computer, a static list of previously determined objects associated with a place of purchase; ([0028] The feature builder 104 can automatically extracts features 114 of the various menu items (i.e., products) from a processor readable copy of the restaurant menu card. In an example, the features 114 thus extracted from the restaurant menu items (static list of previously determined objects) can be further processed to automatically identify particular ingredients thereby enabling the ontology builder 106 to build a product ontology 130.)
extracting from the static list, via the computer, constituent components of the previously determined objects , the extracting comprising performing natural language processing techniques on the static list; 
finding, via an automated web search performed via the computer, an alternate for at least one of the constituent components; ([0057] responding to user queries (searches) with recommendations and customizations of the product … the knowledge graphs provide for identifying other food items that are similar to pizza (alternates) (via the contextual score for example), and suggest customizations from such similar foods to the user selecting options for the medium pizza. The end user being aided with the knowledge graph therefore can receive dynamically identified new customization options that are not otherwise available in static applications that retrieve customization options from a database.)
generating, via the computer, a recommendation for a first custom object based on the extracted constituent components, and based on the found alternate, the first custom object comprising a variation of at least one of the previously determined objects, the variation including the found alternate; ([0057] responding to user queries with recommendations and customizations of the product … the knowledge graphs provide for identifying other food items that are similar to pizza (alternates) (via the contextual score for example), and suggest customizations from such similar foods to the user selecting options for the medium pizza. The end user being aided with the knowledge graph therefore can receive dynamically identified new customization options that are not otherwise available in static applications that retrieve customization options from a database.)
presenting, to the first user, the recommendation; ([0047] The identified matches or product recommendations are transmitted to the user at 618.)

based on a saved profile of a first user, the saved profile comprising a purchase history and preferences of the first user; generating, via the computer, a price for the recommended first custom object, the price being based on the extracted constituent components; and presenting, to the first user, the price for the first custom object. Tata does disclose a customization template (Fig. 12 displaying a Price).
Sansom, on the other hand, teaches based on a saved profile of a first user, the saved profile comprising a purchase history and preferences of the first user. ([0204] The MDMS 110 can use results of this determination to match alternative content items to a user profile. Appropriate alternative content items can be recommended (or presented in response to a search invoked by the user) based upon the user profile.)
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Tata, the features as taught by Sansom, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tata, to include the teachings of Sansom, in order to provide relevant recommendations (Sansom, [0078]).
Hurst, on the other hand, teaches generating, via the computer, a price for the recommended first custom object, the price being based on the extracted constituent components; and presenting, to the first user, the price for the first custom object; ([Claim 1] (A) causing information relating to potential changes to the food item's ingredients to be displayed to the customer via a screen interface; (B) identifying one or more types of changes to the item's 
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Tata, the features as taught by Hurst, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tata, to include the teachings of Hurst, in order to provide the customer with information on the options available to them (Hurst, [Col 1 Ln 51-52]).

Regarding Claim 2, Tata in view of Sansom and Hurst teaches the method of claim 1. 
Sansom, further teaches browsing, by the first user, the static list of previously determined objects associated with the place of purchase.  ([Col 4 Ln 12-17] By providing input to representative screen interface 100, a customer may select an item from the menu of items 
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Tata, the features as taught by Sansom, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tata, to include the teachings of Sansom, in order to provide relevant recommendations (Sansom, [0078]).

Claim 9 recites a system comprising substantially similar limitations as claim 1.  The claim is rejected under substantially similar grounds as claim 1.
Claim 17 recites a computer program product comprising substantially similar limitations as claim 1.  The claim is rejected under substantially similar grounds as claim 1.




Claims 3, 5, 11, 13, 19, 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2020/0272915 A1 to Tata in view of U.S. Patent Application No. 2019/0098361 A1 to Sansom in view of U.S. Patent No. 9,070,175 B2 to Hurst in view of U.S. Patent Application No. 2019/0080384 A1 to Radcliffe.

Regarding Claim 3, Tata in view of Sansom and Hurst teaches the method of claim 1. 
However the combination does not explicitly teach in response to determining that the first custom object satisfies a popularity threshold, incorporating the first custom object into a list of large-scale industry-based trends.    
Radcliffe discloses in response to determining that the first custom object satisfies a popularity threshold, incorporating the first custom object into a list of large-scale industry-based trends.  ([0032] Block S110 receives data pertaining to "trending" custom burger orders from other patrons or common burger types selected by patrons in the same region or of a demographic similar to the patron and appends the standard menu or replaces items on the standard menu with the trending or common burger types, and the patron selects, through the native custom burger application, a type of sandwich from the modified menu.)
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Tata, the features as taught by Radcliffe, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tata, to include the teachings of Radcliffe, in order deliver custom items to patrons (Radcliffe, [0002]).

Regarding Claim 5, Tata in view of Sansom and Hurst teaches the method of claim 1. 
Radcliffe discloses in response to determining that the first user and the place of purchase enter into an agreement to the generated price for the first custom object, ([0046]  producing a series of instructions for the place of purchase to create the first custom object ([0112] In FIG. 6, customers 304-1, 304-2, and 304-3 are placing orders with an establishment 300 that includes a food creation robot 308-1.  For example, the food creation robot 308-1 may be configured to create sandwiches such as hamburgers.  Subsystems 312 of the food creation robot 308-1 may therefore include, for example, a subsystem that slices, butters, and toasts hamburger buns, a subsystem that slices and dispenses vegetables, a subsystem that dispenses liquid sauces, a subsystem that dispenses powdered seasonings, a subsystem that grinds and cooks meat, etc. Subsystems 312 are coordinated by a robot control module 316. [0027] The robotic sandwich assembly apparatus can incorporate various modules, components, sensors, control systems, etc. to enable precision fulfillment of custom burger orders, that is, accurate and repeatable assembly of burgers with custom combinations and quantities of available meats, buns, toppings, and condiments as specified through custom burger orders.)


Claim 11 recites a system comprising substantially similar limitations as claim 3.  The claim is rejected under substantially similar grounds as claim 3.
Claim 13 recites a system comprising substantially similar limitations as claim 5.  The claim is rejected under substantially similar grounds as claim 5.
Claim 19 recites a computer program product comprising substantially similar limitations as claim 3.  The claim is rejected under substantially similar grounds as claim 3.

Regarding Claim 21, Tata in view of Sansom and Hurst and Radcliffe teaches the method of claim 5. 
Sansom discloses wherein the producing the series of instructions comprises utilizing at least one image search. ([0248] In one or more embodiments of the invention the search function comprises a sub-image embedded in content. [0211] The content identifier items 212 may comprise one or more of: image data; video data; and text data. The image data may comprise images and/or icons in a particular format e.g. JPEG)
.

Claims 4, 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2020/0272915 A1 to Tata in view of U.S. Patent Application No. 2019/0098361 A1 to Sansom in view of U.S. Patent No. 9,070,175 B2 to Hurst in view of U.S. Patent Application No. 2019/0295440 A1 to Hadad.

Regarding Claim 4, Tata in view of Sansom and Hurst teaches the method of claim 1. 
Tata discloses parsing the static list; applying an ontology structure to the parsed static list; ([0021-0022] When an administrative user provides product information related to products of a plurality of product classes, the product information is initially processed for parsing, tokenizing and tagging with parts of speech (POS) information. Topic extraction in addition to noun-form extraction are implemented. Therefore, in addition to nouns, the probability of occurrence of particular adjectives with specific nouns are estimated. Boundary based processing is further employed to clean up the boundary words in the features to identify the root features.   
However the combination does not explicitly teach analyzing a title of each identified previously determined object and a description associated with each identified previously determined object on the parsed static list.    
Hadad discloses analyzing a title of each identified previously determined object and a description associated with each identified previously determined object on the parsed static list.  ([0009] one or more algorithms can be configured to classify the food-related data into one or more categories.  One or more algorithms can comprise (1) a natural language processing (NLP) algorithm, [0199] having a matching menu positive term in a menu category title can indicate the food item may belong to a particular food label [0102] not having a matching negative term or menu category title or the food items name can tag the item with a label using labeling logic)
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by the combination, the features as taught by Hadad, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination, to include the teachings of Hadad, in order to allow individuals to make decisions (Hadad, [0002]).

Claim 20 recites a computer program product comprising substantially similar limitations as claim 4.  The claim is rejected under substantially similar grounds as claim 4.


Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2020/0272915 A1 to Tata in view of U.S. Patent Application No. 2019/0098361 A1 to Sansom in view of U.S. Patent No. 9,070,175 B2 to Hurst in view of U.S. Patent Application No. 2010/0030661 A1 to Friedland.

Regarding Claim 6, Tata in view of Sansom and Hurst teaches the method of claim 1.
But does not explicitly teach generating the price further comprises: computing a preliminary price for the selected one or more custom objects, wherein a set of data associated with the average price for each constituent component from the plurality of constituent components is generated, wherein the average price for each constituent component from the plurality of constituent components are added; and computing a final price for the selected one or more custom objects, wherein a markup is applied to the computed preliminary price for the selected one or more custom objects.  
Friedland, on the other hand, teaches generating, dynamically, the price for each of the one or more selected custom objects based on the extracted plurality of constituent components, further comprises: computing a preliminary price for the first custom object by, (Fig. 9 shows a previous order cost for each ingredient in a recipe and a total previous recipe cost) generating a set of data associated with an average price for each of the constituent components needed for the first custom object, and adding up the average price for each of the constituent components; (Fig. 9 shows a 6-month average cost for each ingredient in a recipe and a total average recipe cost) and computing a final price for the selected first custom objects by applying, (Fig. 9 shows a markup to the computed preliminary price. ([0141] the interactive environment 112, at step 1214, determines if pricing information for any of the items in the order has changed.  If the result of this determination is positive, the interactive environment 112, at step 1216, notifies the user of the pricing change. [a pricing change is interpreted to be an applied markup.)
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by the combination, the features as taught by Friedland, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination, to include the teachings of Friedland, in order to manage orders with vendors (Friedland, [0004]).
Claim 14 recites a system comprising substantially similar limitations as claim 6.  The claim is rejected under substantially similar grounds as claim 6.

Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2020/0272915 A1 to Tata in view of U.S. Patent Application No. 2019/0098361 A1 to Sansom in view of U.S. Patent No. 9,070,175 B2 to Hurst in view of U.S. Patent Application No. 2020/0097333 A1 to Jain.

Regarding Claim 22, Tata in view of Sansom and Hurst and Radcliffe teaches the method of claim 5. 
wherein the producing the series of instructions comprises building a directed acyclic graph comprising:
vertices representing at least one constituent component or task, and
edges capturing an order of each constituent component or task.  
Jain, on the other hand, teaches wherein the producing the series of instructions comprises building a directed acyclic graph comprising: vertices representing at least one constituent component or task, and edges capturing an order of each constituent component or task, ([0004] In an embodiment, a scalable task scheduling method for cyclic interdependent tasks includes, for a software application including a plurality of tasks which are cyclic interdependent tasks, segmenting the plurality of tasks into a task graph with vertices including the plurality of tasks and edges including interdependencies between the plurality of tasks; processing the task graph into a dependency graph which is a Directed Acyclic Graph (DAG); and causing execution of the plurality of tasks in a parallel manner based on the dependency graph.)
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by the combination, the features as taught by Friedland, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination, to include the teachings of Jain, in order to provide task scheduling systems (Jain, [0001]).

Regarding Claim 23, Tata in view of Sansom and Hurst and Radcliffe teaches the method of claim 5. 
But does not explicitly teach building a respective subgraph for each of the constituent components of the first custom object, and
merging the subgraphs to produce an instructions graph comprising high-level instructions to produce the first custom object.  
Jain, on the other hand, teaches building a respective subgraph for each of the constituent components of the first custom object, and merging the subgraphs to produce an instructions graph comprising high-level instructions to produce the first custom object., ([0037] A procedure FindIslands 30 is a process which breaks the task graph 22 (merged subgraphs) into one or more islands 24 (subgraph). For example, the procedure FindIslands 30 analyzes the tasks 12 in the software application to determine which tasks form the islands 24..)
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by the combination, the features as taught by Friedland, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination, to include the teachings of Jain, in order to provide task scheduling systems (Jain, [0001]).

Regarding Claim 24, Tata in view of Sansom and Hurst and Radcliffe teaches the method of claim 5. 
building a respective subgraph for each of the constituent components of the first custom object, and
merging the subgraphs to produce an instructions graph comprising high-level instructions to produce the first custom object.  
Jain, on the other hand, teaches building a respective subgraph for each of the constituent components of the first custom object, and merging the subgraphs to produce an instructions graph comprising high-level instructions to produce the first custom object., ([0037] A procedure FindIslands 30 is a process which breaks the task graph 22 (merged subgraphs) into one or more islands 24 (subgraph). For example, the procedure FindIslands 30 analyzes the tasks 12 in the software application to determine which tasks form the islands 24..)
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by the combination, the features as taught by Friedland, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination, to include the teachings of Jain, in order to provide task scheduling systems (Jain, [0001]).

Claims 26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2020/0272915 A1 to Tata in view of U.S. Patent Application No. 2019/0098361 A1 to Sansom in view of U.S. Patent No. 9,070,175 B2 to Hurst in view of U.S. Patent No. 11,232,503 B1 to Rodriguez.

Regarding Claim 26, Tata in view of Sansom and Hurst teaches the method of claim 1. Rodriguez teaches wherein the first custom object comprises a piece of furniture.. ([Col 4 Ln 29-37] In another embodiment, the product configuration service 118 is executed to serve up a user interface that permits the user to customize a room or other interior, such as paint color, room ornaments, rugs, furniture, window decorations, and other items. In some embodiments, the user may interact with a virtual reality device or an augmented reality device to generate the configured product 125 in a virtualized environment served up by the product configuration service 119.)
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by the combination, the features as taught by Friedland, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination, to include the teachings of Rodriguez, in order to recommend customizations for products (Rodriguez, [0001]).

Claims 27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2020/0272915 A1 to Tata in view of U.S. Patent Application No. 2019/0098361 A1 to Sansom in view of U.S. Patent No. 9,070,175 B2 to Hurst in view of U.S. Patent Application No. 2014/0222547 A1 to Pridmore.

Regarding Claim 27, Tata in view of Sansom and Hurst teaches the method of claim 1. Pridmore teaches wherein the first custom object comprises a piece of clothing. ([abstract] Computer-implemented method for recommending customization of a product i.e. pizza (claimed), based on information from a user social network for a retailer e.g. electronic retailer store and restaurant. Can also be used for sandwich and consumer clothing.)
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by the combination, the features as taught by Friedland, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination, to include the teachings of Pridmore, in order to recommend customizations for products (Pridmore, [0001]).

Claims 28 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2020/0272915 A1 to Tata in view of U.S. Patent Application No. 2019/0098361 A1 to Sansom in view of U.S. Patent No. 9,070,175 B2 to Hurst in view of U.S. Patent Application No. 2015/0073925 A1 to Renfroe.

Regarding Claim 28, Tata in view of Sansom and Hurst teaches the method of claim 1. Renfroe teaches determining a first popularity value for the first custom object, wherein the first popularity value is based on one or more of a number of orders of the first custom object within a period of time, a number of the first custom objects sold, an amount of revenue generated by the sale of the first custom object, and a profit generated by the sale of the first custom object; ([0034] The ability to update the electronic menu may allow the customers to order their favorite drinks or meals and save the information for a subsequent visit to the establishment. The selection may be tracked including the number of other patrons ordering the selection. Incentives such as allowing patrons to name the selection if the selection becomes popular may increase the number of contributions to the electronic menu [0081] The new item popularity may be tracked by recording the number of orders for the new item, the amount of revenue generated by the new item, the number of customers ordering the new item, or the like.)
in response to determining that the determined first popularity value satisfies a popularity threshold, adding the first custom object to the static list of the place of purchase.  ([0081] The new item popularity may be tracked by recording the number of orders for the new item, the amount of revenue generated by the new item, the number of customers ordering the new item, or the like. If the information indicates that the popularity of the new item exceeds a threshold (e.g., a number of requests exceeds a request threshold, etc.), the customer that originally submitted the new item information may receive one or more incentives. [0082] The popularity of the drink can be tracked by recording the number of times the drink is ordered. In some embodiments, a tasting competition can be held to choose the most popular drinks and identity any new drink items that should be added to the electronic menu, [0126] For example, the most popular (e.g., the top ten) new drink items may be created (categorized drinks))
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by the combination, the features as taught by Friedland, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have .



Allowable Subject Matter
Claims 1, 3-17, 35-40, 44, 46-48 and 50-53 are allowable over the prior art though rejected on other grounds (e.g. 35 USC 101) as discussed above.  The combination of elements and the claim as a whole are not found in the prior art. 

Regarding Claim 25, neither Tata nor Sansom nor Hurst nor Radcliffe, nor the totality of the prior art anticipate or render obvious 
producing multiple subgraphs representing alternative ways of handing a respective constituent component for the first custom object; 
clustering the subgraphs to produce clusters based on suitability scores assigned for the subgraphs; 
selecting, from the clusters, a first cluster having a highest suitability score; and 
including sequences of the selected first cluster in the series of instructions.

Examiner notes that Claim 25 is rejected on other grounds (e.g. 35 USC 101).


Response to Arguments
Applicant’s arguments filed with respect to the rejection of claims under 35 USC 112 have been fully considered.  The rejections are overcome by amendment to the claims.
  
Applicant’s arguments filed with respect to the rejection of claims under 35 USC 101 have been fully considered but they are not persuasive.  
Applicant argues that the amended features tie the method to a particular implementation and apply the invention in a meaningful way beyond generally linking the idea to a particular technological environment.  Further, the combination of steps integrate the alleged judicial exception into a practical application.
Examiner disagrees.  
The additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than mere instructions to implement or apply the abstract idea on a generic computing hardware (or, merely use a computer as a tool to perform an abstract idea.)  Specifically, the additional element of  one or more processors, computer-readable memories, storage medium and program instructions is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of connecting to a platform on a network) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Further, the additional elements to no more than generally link the use of the judicial exception to a particular 

Applicant’s arguments with respect to rejection of the claim under 35 USC 103 have been considered but are moot in view of new grounds of rejection. 
Applicant argues that the cited references (Renfroe and Vitti) fail to disclose or suggest the combination of steps and features as claimed.
However, neither Renfroe nor Vitti is relied upon to teach the independent claims as amended.  Examiner directs Applicant’s attention to the office action, above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
C. Galuzzi, D. Theodoropoulos and K. Bertels, "Clustering method for the identification of convex disconnected Multiple Input Multiple Output instructions," 2008 International Conference on Embedded Computer Systems: Architectures, Modeling, and Simulation, 2008, .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Therese Kringen whose telephone number is (571)270-0159.  The examiner can normally be reached on M-F: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571)272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625